—Proceeding pursuant to CPLR article 78 to review a determination of the respondents dated August 15, 2000, which confirmed a determination of a hearing officer dated June 12, 2000, made after a tier III disciplinary hearing, finding the petitioner guilty of harassment, disobeying a direct order, and refusing a search and frisk, and imposed a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
There is substantial evidence in the record supporting the respondents’ determination that the petitioner was guilty of harassment, disobeying a direct order, and refusing a search and frisk (cf. Matter of Foster v Coughlin, 76 NY2d 964, 966; People ex rel. Vega v Smith, 66 NY2d 130, 139).
The petitioner’s remaining contentions are without merit. Smith, J.P., O’Brien, McGinity and Townes, JJ., concur.